     Case 2:19-cv-09873-FMO-PLA Document 17 Filed 08/25/20 Page 1 of 2 Page ID #:161



1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT
9                                 CENTRAL DISTRICT OF CALIFORNIA
10                                          WESTERN DIVISION
11

12    ELMER MORENO MENDOZA,                       )   No. CV 19-9873-FMO (PLA)
                                                  )
13                         Plaintiff,             )   ORDER ACCEPTING MAGISTRATE
                                                  )   JUDGE’S REPORT AND
14                   v.                           )   RECOMMENDATION
                                                  )
15    ANDRE ZALDIVIA, et al.,                     )
                                                  )
16                         Defendants.            )
                                                  )
17

18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, all the records and files
19    herein, and the Report and Recommendation of the previous Magistrate Judge assigned to this
20    matter. The Court accepts the recommendations of the Magistrate Judge.
21          ACCORDINGLY, IT IS ORDERED:
22          1.     The Report and Recommendation is accepted.
23          2.     All claims in the Complaint are dismissed without prejudice, except for plaintiff’s First
24                 Amendment retaliation claim.
25          3.     The newly-assigned Magistrate Judge shall establish a case schedule, which may
26                 include a deadline for defendants to answer or respond to plaintiff's Complaint.
27    /
28    /
     Case 2:19-cv-09873-FMO-PLA Document 17 Filed 08/25/20 Page 2 of 2 Page ID #:162



1           4.    The clerk shall serve this Order on all counsel or parties of record.
2

3     DATED: August 25, 2020                         __________________/s/__________________
                                                        HONORABLE FERNANDO M. OLGUIN
4                                                        UNITED STATES DISTRICT JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    2
